Citation Nr: 0609178	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1995 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003, which reopened a previously denied claim, 
and denied the reopened claim.  Since the claim was reopened 
with the submission of service medical records showing 
treatment for lumbar and thoracic back pain, the Board agrees 
with the RO that the claim has been reopened by new and 
material evidence, and thus the claim will be reviewed on a 
de novo basis.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).

In February 2003, the veteran submitted a notice of 
disagreement, and a statement of the case was furnished in 
July 2003.  A substantive appeal was received in December 
2003, within one year of the action on appeal, and, thus, was 
timely.  38 C.F.R. § 20.302 (2005).  Although the RO 
furnished a statement of the case in response to the 
substantive appeal, this should have been a supplemental 
statement of the case, since the appeal was properly 
perfected with the substantive appeal.  


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
First, there are additional duty to notify elements that must 
be satisfied.  He should be specifically asked to send VA 
copies of any evidence relevant to his claims that is in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   In addition, pursuant to a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
he must be provided notification that if service connection 
is granted for any disability, an effective date and a 
disability rating will be assigned for any such disability.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).  

Additional evidentiary development is also required.  First, 
all attempts to secure service medical records have been 
unsuccessful.  Although the veteran has provided copies of 
some of the records, many, including the entrance and 
separation examination reports, are not of record.  The RO 
attempted to obtain records from the Records Management 
Center (RMC); the National Personnel Records Center (NPRC); 
the Commandant of the Marine Corps; and the Marine Corps 
Reserve Support Command.  However, as pointed out by the 
veteran's representative, it appears that the veteran is 
still in the Reserves, and it does not appear that the actual 
reserve unit has been contacted for records.  The Board is of 
the opinion that this unit should be asked to provide copies 
of all service medical records in its possession.  

In addition, although the veteran was provided an examination 
in November 2002, the examiner did not have the claims file 
for review.  The examiner found that there was no lumbar or 
thoracic spine disability currently present, but an X-ray in 
November 2003 noted "developmental variant of six lumbar 
vertebral bodies with associated narrowing of the disc 
between L6 and S1."  In addition, available service medical 
records show numerous occasions on which the veteran was 
treated for lumbar and/or thoracic back pain during 1998 and 
1999, with diagnoses including chronic strain.  In view of 
this evidence, he must be afforded an examination, with the 
claims file, to determine the etiology of any current back 
condition.  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Moreover, the November 2003 lumbar spine X-ray indicates that 
the veteran has been receiving post-service treatment for his 
back condition, and he should be asked to identify and 
authorize the release of all such records.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1) (The claimant must 
cooperate fully with VA's reasonable efforts  to obtain 
relevant records from non-Federal agency or department  
custodians.  The claimant must provide enough information to 
identify and locate the existing records, and, if necessary, 
the claimant must authorize the release of existing records.)

The November 2003 X-ray also indicated the presence of a 
developmental back condition, possibly with superimposed disc 
space narrowing.  Service connection may not be granted for 
developmental defects, but if there is super-imposed acquired 
disability, or aggravation, in service, service connection 
may be granted for the additional disability.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-
90, 55 Fed. Reg. 45711 (1990).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), for the following action:

1.  Ask the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  In particular, ask him to 
submit copies of all service medical 
records in his possession (other than 
those previously submitted).

2.  Notify the veteran of the Dingess 
4th and 5th notice elements required in a 
service connection claim, i.e., 
pertaining to the effective date and 
the disability rating, in accordance 
with newly established procedures.

3.  Ask the veteran to identify all post-
service treatment for a thoracic and/or 
lumbar spine condition, including 
treatment by G. Riggs, M.D.  Ask him to 
complete release forms authorizing VA to 
request his treatment records from any 
such providers.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

4.  Ask the veteran to identify the 
reserve unit to which he is currently 
attached.  (If he is no longer in the 
reserves, ask him for the date of his 
separation, and the unit to which he was 
assigned at that time.)  Contact the unit 
and request copies of all service medical 
records, including both active duty 
records and reserve records.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile. All efforts to 
obtain service medical records should be 
fully documented, and the reserve unit 
must provide a negative response if 
records are not available.

5.  After the above records have been 
obtained to the extent available, 
schedule the veteran for a VA orthopedic 
examination to determine (1) the nature 
and extent of any lumbar or thoracic 
spine pathology currently present, 
whether developmental or acquired; and 
(2) whether any or all of any current 
lumbar or thoracic spine pathology had 
its onset during service.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician 
prior to the examination.  

The physician should review the 
evidence of record in connection with 
the opinion, and comment on the 
presence or absence of any lumbar of 
thoracic spine congenital or 
developmental defect (i.e., 
"structural or inherent abnormalities 
or conditions which are more or less 
stationary in nature."  VAOPGCPREC 82-
90).  The examiner should also 
determine whether there is any 
superimposed acquired back disability, 
due to service, or whether any 
congenital or developmental defect was 
aggravated during service.  

In would be helpful if the physician 
would use the following language in his 
or her ultimate conclusions as to service 
onset or aggravation in the opinion, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above, the RO 
should adjudicate all of the claims on 
appeal, in light of all evidence of 
record.  If any claim is denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

